Citation Nr: 1043926	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-33 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1972 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, that denied service connection for a cardiovascular 
disorder.

In a July 2009 decision, the Board denied the Veteran's claim for 
service connection for a cardiovascular disorder.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Partial Remand, a July 2010 Order of the Court vacated and 
remanded the claim for readjudication in accordance with the 
directives of the Joint Motion for Partial Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Unfortunately, a remand is required in this case prior to further 
disposition of the claim.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) 
(2010).

Additionally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 
8 Vet. App. 69 (1995).  It appears that that the Veteran has been 
diagnosed with left ventricular hypertrophy, but it remains 
unclear whether his disability is related to his period of active 
service.        

Service treatment records show that in July 1973, the Veteran was 
seen for reported acute arthritis and a fever.  He gave a history 
of having rheumatic fever at age seven to eight.  A finding of a 
heart murmur, probably functional, was made at that time.  A July 
2004 private medical report indicates that an echocardiogram had 
revealed left atrial enlargement and left ventricular hypertrophy 
with no evidence of pericardial disease and normal left 
ventricular function.  On VA examination in July 2004, the 
Veteran was diagnosed with a history of rheumatic heart disease.  
In order to make an accurate assessment of the Veteran's 
cardiovascular disability, it is necessary to have a medical 
opinion discussing the relationship between his disability and 
his July 1973 in-service finding of a heart murmur based upon a 
thorough review of the record, comprehensive examination of the 
Veteran, and adequate rationale.  The Board notes that the 
examiner must consider lay statements regarding in-service 
occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where the examiner did not comment 
on Veteran's report of in-service injury and relied on lack of 
evidence in service medical records to provide negative opinion).  
Therefore, the Board finds that an examination and opinion is 
necessary in order to fairly decide the merits of the Veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA examination to determine whether there 
is any relationship between any current 
cardiovascular disorder and his period of 
active service.  The examiner should review 
the Veteran's claims file and a copy of this 
Remand, and the examination report should 
note that review.  All tests deemed necessary 
should be undertaken.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current cardiovascular disorder found on 
examination is etiologically related to any 
incidents of the Veteran's period of active 
service, including the July 1973 finding of a 
heart murmur.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  If necessary, the examiner 
should reconcile the opinion with the other 
medical opinions of record.  Any opinions 
expressed must be accompanied by a complete 
rationale.
 
2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



